Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 1 of 12 Page ID #:1



 1   PAMELA TSAO (SBN: 266734)
     ASCENSION LAW GROUP
 2   12341 Newport Ave.
     Suite B200
 3   North Tustin, CA 92705
     PH: 714.783.4220
 4   FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
 5
     Attorneys for Plaintiff QUY TRUONG
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   QUY TRUONG, an individual,             Case No.: 8:21-cv-01160
12              Plaintiff,                  VERIFIED COMPLAINT FOR
13        vs.
                                               (1) VIOLATION OF THE UNRUH
14   JTNA ENTERPRISES, LLC, a limited              CIVIL RIGHTS ACT
     liability company;
15                                                 (CALIFORNIA CIVIL CODE
                Defendants.                        §§ 51, 52);
16
                                               (2) VIOLATIONS OF THE
17                                                 AMERICANS WITH
18                                                 DISABILITIES ACT OF 1990

19
20

21

22

23

24

25

26
27

28


                                  VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 2 of 12 Page ID #:2



 1                                               I.
                                              SUMMARY
 2

 3           1.    This is a civil rights action by plaintiff Quy Truong (“Plaintiff”) for
 4   discrimination at the building, structure, facility, complex, property, land,
 5   development, and/or surrounding business complex located at 18305 Colima Rd,
 6   Rowland Heights, CA 91748 from which the business “Tenju Tea House” and “Tea
 7   Brick” operates (the “Property”). Plaintiff lives approximately 15 minutes from the
 8   Property and is often in the area for dining and entertainment.
 9           2.    Plaintiff seeks damages, injunctive and declaratory relief, attorney’s fees
10   and costs pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. §§
11   12101, et seq.) and related California statutes1 against Defendant, the owner of the
12   Property JTNA ENTERPRISES, LLC, a limited liability company (“Defendant”).
13                                                   II.
14                                         JURISDICTION
15           3.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343
16   for ADA claims.
17           4.    Supplemental jurisdiction for claims brought under parallel California
18   law – arising from the same nucleus of operative facts – is predicated on 28 U.S.C §
19   1367.
20           5.    Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
21                                               III.
22                                              VENUE
23           6.    All actions complained of herein take place within the jurisdiction of the
24   United States District Court, Central District of California, and venue is invoked
25   pursuant to 28 U.S.C. § 1391(b), (c).
26
27                                               IV.
28   1
      Plaintiff is not currently asserting a cause of action under California Civil Code § 55, but may
     amend his complaint at a later time upon discovery of facts which give rise to such a claim.
                                                    1
                                       VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 3 of 12 Page ID #:3



 1
                                              PARTIES
 2
           7.       On information and belief, Plaintiff alleges that Defendant is or was at
 3
     the time of the incident, the owner, operator, lessor and/or lessee of the Property, and
 4
     consists of a person (or persons), firm, company, and/or corporation.
 5
           8.       Plaintiff suffers from spina bifida and as a result is unable to walk or
 6
     stand without the use of a wheelchair and needs a wheelchair at all times when
 7
     traveling in public. Plaintiff is “physically disabled” as defined by all applicable
 8
     California and United States laws, and a member of the public whose rights are
 9
     protected by these laws. Plaintiff is a resident of Orange County, California. Plaintiff
10
     is not a high frequency litigant as that term is defined under California Code of Civil
11
     Procedure § 425.55.
12
                                                V.
13
                                               FACTS
14
           9.       On June 30, 2021, Plaintiff went to patronize the Property. On this
15
     particular visit, he went to patronize the “Tea Brick” restaurant operating at the
16
     Property. The Property is a sales or retail establishment, open to the public, which is
17
     intended for nonresidential use and whose operation affects commerce.
18
           10.      Plaintiff visited the Property and encountered barriers (both physical and
19
     intangible) that interfered with – if not outright denied – Plaintiff’s ability to use and
20
     enjoy the goods, services, privileges and accommodations offered at the facility. To
21
     the extent known by Plaintiff, the barriers at the Property included, but are not limited
22
     to the following:
23
                 a. There are an insufficient number of accessible parking spaces. On the
24
                    date of Plaintiff’s visit, he was unable to locate an accessible parking
25
                    space that would accommodate his disability. He thus was required to
26
                    locate an accessible parking space that was extremely far from Tenju Tea
27
                    House thus making it even more difficult for Plaintiff to patronize the
28
                    stores located on the Property.
                                                     2
                                       VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 4 of 12 Page ID #:4



 1
                 b. There are no accessible routes connecting the various businesses on the
 2
                    Property. Specifically, accessible pathways are too narrow and/or steep
 3
                    and often blocked by display merchandise thus making it difficult for
 4
                    Plaintiff to travel throughout the Property.
 5
                 c. Accessible parking spaces are not properly marked, including but not
 6
                    limited to lack of clear pavement markings to indicate which spaces are
 7
                    intended to and will accommodate Plaintiff’s disabilities. The lack of
 8
                    clear pavement markings further makes it difficult for Plaintiff to
 9
                    determine whether such spaces were actually intended for use by persons
10
                    with disabilities, or whether such spaces were previously painted over.
11
                    Moreover, the lack of clear pavement markings, makes it likely that cars
12
                    will park in access aisles, unaware that such spaces are not intended for
13
                    parking, thus leaving Plaintiff without any room to safely and
14
                    comfortably transfer in and out of his car.
15
                 d. On information and belief, Plaintiff alleges that access aisles are too
16
                    narrow. Without an access aisle that meets the ADAAG standards for
17
                    width, this makes it difficult for Plaintiff to transfer in/out of his car in a
18
                    wheelchair.
19
           11.      These barriers to access are listed without prejudice to Plaintiff citing
20
     additional barriers to access after inspection by Plaintiff’s access consultant, per the
21
     9th Circuits standing standards under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir.
22
     2008). These barriers prevented Plaintiff from enjoying full and equal access to the
23
     Property.
24
           12.      Plaintiff experienced difficulty, discomfort and embarrassment from the
25
     accessible barriers he encountered. Although he would like to visit the Property
26
     again, he continues to be deterred from visiting the Property because of the future
27
     threats of injury created by these barriers. Plaintiff would return to the Property once
28
     the barriers are removed. Plaintiff desires to return to the Property given the
                                                    3
                                        VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 5 of 12 Page ID #:5



 1
     Property’s proximity to Plaintiff’s residence, and as he enjoys the various stores
 2
     located at the Property.
 3
           13.    On information and belief, Plaintiff alleges that Defendant knew that
 4
     these elements and areas of the Property were inaccessible, violate state and federal
 5
     law, and interfere with (or deny) access to the physically disabled. Moreover,
 6
     Defendant has the financial resources to remove these barriers from the Property
 7
     (without much difficult or expense) and make the Property accessible to the physically
 8
     disabled. To date, however, the Defendant refuses to remove those barriers.
 9
           14.    On information and belief, Plaintiff alleges that at all relevant times,
10
     Defendant has possessed and enjoyed sufficient control and authority to modify the
11
     Property to remove impediments to wheelchair access and to comply with the
12
     Americans with Disabilities Act Accessibility Guidelines and Title 24 regulations.
13
     Defendant has not removed such impediments and has not modified the Property to
14
     conform to accessibility standards.
15
                                              VI.
16
           FIRSTCAUSE OF ACTION: VIOLATION OF CALIFORNIA LAW
17
          INCLUDING: THE UNRUH ACT, CIVIL CODE §§ 51, 52 AND THE
18
      AMERICANS WITH DISABILITIES ACT AS INCORPORATED BY CIVIL
19
                                     CODE SECTION 51(f)
20
           15.    Plaintiff incorporates the allegations contained in paragraphs 1 through
21
     14 for this claim and incorporates them herein.
22
           16.    At all times relevant to this complaint, California Civil Code § 51 has
23
     provided that physically disabled persons are free and equal citizens of the state,
24
     regardless of disability or medical condition:
25
           All persons within the jurisdiction of this state are free and equal, and
26
           no matter what their sex, race, color, religion, ancestry, national
27
           origin, disability, or medical condition are entitled to the full and
28
           equal accommodations, advantages, facilities, privileges, or services
                                                 4
                                     VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 6 of 12 Page ID #:6



 1
           in all business establishments of every kind whatsoever. Cal. Civ.
 2
           Code § 51(b).
 3
           17.     California Civil Code § 52 provides that the discrimination by Defendant
 4
     against Plaintiff on the basis of his disabilities constitutes a violation of the anti-
 5
     discrimination provisions of §§ 51 and 52.
 6
           18.    Defendant’s discrimination constitutes a separate and distinct violation of
 7
     California Civil Code § 52 which provides that:
 8
           Whoever denies, aids or incites a denial, or makes any discrimination
 9
           or distinction contrary to section 51, 51.5 or 51.6 is liable for each and
10
           every offense for the actual damages, and any amount that may be
11
           determined by a jury, or a court sitting without a jury, up to a
12
           maximum of three times the amount of actual damage but in no case
13
           less than four thousand dollars ($4,000) and any attorney’s fees that
14
           may be determined by the court in addition thereto, suffered by any
15
           person denied the rights provided in Section 51, 51.5 or 51.6.
16
           19.    Plaintiff continues to be deterred from visiting the Subject Property based
17
     upon the existence of the accessible barriers. In addition to the occurrence in June 30,
18
     2021, Plaintiff is entitled to $4,000.00 in statutory damages for each additional
19
     occurrence of discrimination under California Civil Code § 52, including but not
20
     limited to a separate visit on June 19, 2021.
21
           20.    Any violation of the Americans with Disabilities Act of 1990 (as pled in
22
     the Third Cause of Action) constitutes a violation of California Civil Code § 51(f)
23
     thus independently justifying an award of damages and injunctive relief pursuant to
24
     California law. Per § 51(f), “[a] violation of the right of any individual under the
25
     Americans with Disabilities Act of 1990 … shall also constitute a violation of this
26
     section.”
27
           21.    The actions and omissions of Defendant as herein alleged constitute a
28
     denial of access to and use of the described public facilities by physically disabled
                                                   5
                                      VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 7 of 12 Page ID #:7



 1
     persons within the meaning of California Civil Code §§ 51 and 52. As a proximate
 2
     result of Defendant’s action and omissions Defendant has discriminated against
 3
     Plaintiff in a violation of Civil Code §§ 51 and 51.
 4

 5
                                               VII.
 6
      SECOND CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
 7
                   DISABILITIES ACT OF 1990 (42 USC §§ 12101 et seq.)
 8
           22.    Plaintiff incorporates the allegations contained in paragraphs 1 through
 9
     21 for this claim and incorporates them herein.
10
           23.    As part of the Americans with Disabilities Act of 1990 (“ADA”),
11
     Congress passed “Title III – Public Accommodations and Services Operated by
12
     Private Entities.” 42 U.S.C. § 12181 et seq. The Property is one of the “private
13
     entities” which are considered “public accommodations” for purposes of this title,
14
     which includes any “restaurant, bar, or other sales or rental establishment serving food
15
     or drink.” § 301(7)(B).
16
           24.    The ADA states that “[n]o individual shall be discriminated against on
17
     the basis of disability in the full and equal enjoyment of the goods, services, facilities,
18
     privileges, advantages, or accommodations of any place of public accommodation by
19
     any person who owns, leases, or leases to, or operates a place of public
20
     accommodation.” 42 U.S.C. § 12182.
21
           25.    The acts and omissions of Defendant set forth herein were in violation of
22
     Plaintiff's rights under the ADA and the regulations promulgated thereunder, 28 CFR
23
     Part 36 et seq.
24
           26.    On information and belief, Plaintiff alleges that the Property was
25
     constructed after January 26, 1992.
26
           27.    On information and belief, Plaintiff alleges that the removal of each of
27
     the barriers complained of by Plaintiff as hereinabove alleged, were at all times herein
28
     mentioned "readily achievable" under the standards §§ 30 l and 302 of the ADA. As
                                                  6
                                      VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 8 of 12 Page ID #:8



 1
     noted hereinabove, removal of each and every one of the architectural barriers
 2
     complained of herein were also required under California law. Further, on information
 3
     and belief, alterations, structural repairs or additions since January 26, 1993 have also
 4
     independently triggered requirements for removal of barriers to access for disabled
 5
     persons per § 303 of the ADA. In the event that removal of any barrier is found to be
 6
     "not readily achievable," Defendant still violated the ADA, per§ 302(b )(2)(A)(v) by
 7
     failing to provide all goods, services, privileges, advantages and accommodations
 8
     through alternative methods that were readily achievable.
 9
           28.    On information and belief, as of the date of Plaintiff’s encounter at the
10
     Property and as of the filing of this Complaint, the Defendant has denied and continue
11
     to deny full and equal access to Plaintiff and to other disabled persons, including
12
     wheelchair users, in other respects, which violate plaintiff's rights to full and equal
13
     access and which discriminate against Plaintiff on the basis of his disability, thus
14
     wrongfully denying to plaintiff the full and equal enjoyment of the goods, services,
15
     facilities, privileges, advantages and accommodations, in violation of§§ 302 and 303
16
     of the ADA. 42 USC§§ 12182 and 12183.
17
           29.    On information and belief, Defendant has continued to violate the law
18
     and deny the rights of Plaintiff and other disabled persons to access this public
19
     accommodation since on or before Plaintiff's encounters, as previously noted.
20
     Pursuant to the ADA, § 308, 42 USC 12188 et seq., Plaintiff is entitled to the
21
     remedies and procedures set forth in§ 204(a) of the Civil Rights Act of 1964, 42 USC
22
     2000(a)-3(a), as Plaintiff is being subjected to discrimination on the basis of disability
23
     in violation of the ADA or has reasonable grounds for believing that he is about to be
24
     subjected to discrimination. Pursuant to § 308(a)(2), "In cases of violations of§ 302(b
25
     )(2)(A)(iv) and § 303(a) ... injunctive relief shall include an order to alter facilities to
26
     make such facilities readily accessible to and usable by individuals with disabilities to
27
     the extent required by this title."
28
           30.    Plaintiff seeks relief pursuant to remedies set forth in§ 204(a) of the Civil
                                                   7
                                      VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 9 of 12 Page ID #:9



 1
     Rights Act of 1964, 42 USC 2000(a)-3(a), and pursuant to Federal Regulations
 2
     adopted to implement the Americans with Disabilities Act of 1990. Plaintiff is a
 3
     qualified disabled person for purposes of § 308(a) of the ADA who is being subjected
 4
     to discrimination on the basis of disability in violation of Title III and who has
 5
     reasonable grounds for believing he will be subjected to such discrimination each time
 6
     that he may attempt to use the property and premises.
 7
                                             PRAYER
 8
              WHEREFORE, Plaintiff prays that this court award damages and provide relief
 9
     as follows:
10
        1. Issue a preliminary and permanent injunction directing Defendant as current
11
     owners, operators, lessors, and/or lessees of the Property to modify the above
12
     described Property and related facilities so that each provides full and equal access to
13
     all persons, including but not limited to persons with physical disabilities who use
14
     wheelchairs, and issue a preliminary and permanent injunction directing Defendant to
15
     provide and maintain facilities usable by Plaintiff and similarly situated persons with
16
     disabilities, and which provide full and equal access, as required by law, including
17
     appropriate changes in policy;
18
        2. Retain jurisdiction over the Defendant until such time as the Court is satisfied
19
     that Defendant’s unlawful policies, practices, acts and omissions, and maintenance of
20
     inaccessible public facilities as complained of herein no longer occur, and can not
21
     recur;
22
        3. Award to Plaintiff statutory damages of $4,000 for each occurrence of
23
     deterrence or discrimination experienced by Plaintiff until a final judgment is rendered
24
     in this case, all according to proof;
25
        4. Award to Plaintiff all appropriate damages, including but not limited to
26
     statutory damages, general damages and treble damages in amounts within the
27
     jurisdiction of this Court, all according to proof;
28

                                                  8
                                      VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 10 of 12 Page ID #:10



 1
        5. Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
 2
     costs of this proceeding as provided by law;
 3
        6. Award to Plaintiff prejudgment interest pursuant to California Civil 17 Code§
 4
     3291;
 5
        7. Grant such other and further relief as this Court may deem just and proper.
 6

 7

 8                                       ASCENSION LAW GROUP, PC

 9        DATE: July 1, 2021

10                                                  /s/Pamela Tsao

11                                       Pamela Tsao, attorney for Plaintiff

12                                                  QUY TRUONG

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                9
                                    VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 11 of 12 Page ID #:11



 1                            DEMAND FOR JURY TRIAL
 2
          Plaintiff hereby demands a jury for all claims for which a jury is permitted.
 3

 4

 5                                      ASCENSION LAW GROUP, PC

 6       DATE: July 1, 2021

 7                                            _____/s/ Pamela Tsao

 8                                     Pamela Tsao, attorney for Plaintiff

 9                                               QUY TRUONG

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                              10
                                   VERIFIED COMPLAINT
Case 8:21-cv-01160-DOC-KES Document 1 Filed 07/06/21 Page 12 of 12 Page ID #:12



 1                                      VERIFICATION
 2
           I, Quy J. Truong, the plaintiff in this action, declare under penalty of perjury
 3
     that I have reviewed the foregoing Verified Complaint. The allegations made therein
 4
     are based upon personal knowledge known to me to be true and that everything
 5
     represented here is true and correct. As to those allegations that I do not have personal
 6
     knowledge of, such allegations are believed to be true based on specified information,
 7
     documents, or both.
 8

 9
10
     Dated: July 1, 2021
11                                                Quy J. Truong
12                                                Plaintiff
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                11
                                     VERIFIED COMPLAINT
